DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (Claims 15-20) in the reply filed on 12/28/2021 is acknowledged.
Accordingly, claims 15-20 remained pending and claims 1-14 are withdrawn from further consideration. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pin fins extending into the internal chamber” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0083509 A1) in view of Lange et al. (US 2015/0222153 A1).
RE claim 15, Yamamoto teaches a system (Figs.1-4), comprising: an electric motor 102A (Fig.3) comprising a rotor 303, a rotor shaft (314, 316), a rotor hub 308, and a stator 304, the rotor shaft (314, 316) mechanically coupled to a load 100 (Fig.1 and ¶ 26), a cooling system (202, 210, 212) fluidically coupled to the electric motor 102A (Fig.2), the cooling system including a radiator 212 and a plurality of conduits (circulation piping, see ¶ 33, see Fig.3 for input conduit 320 and output conduit 311); an oil conduit 318 extending axially within the rotor shaft (314, 316) of the electric motor 
Yang does not teach the rotor hub including a plurality of supporting rods.
Lange teaches the rotor hub 15 including a plurality of supporting rods 11 (Fig.2).  The rod allows pressing/fastening of rotor components together (see ¶ 12) which can further improve the reliability of the rotor/motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by having the rotor hub including a plurality of supporting rods, as taught by Lange, for the same reasons as discussed above.

RE claim 20/15, Yang in view of Lange has been discussed above. Yang does not teach the internal surface of the rotor includes a plurality of pin fins extending into the internal chamber.
Lange teaches the internal surface of the rotor 9 includes a plurality of pin fins 16 extending into the internal chamber (of rotor 9, see Fig.2). The pin fins (spoke-based construction) means that it is possible for the yoke 14 to be cooled in a highly efficient manner (¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by having the internal surface of the rotor includes a plurality of pin fins extending into the internal chamber, as taught by Lange, for the same reasons as discussed above.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 16/15, the prior-art does not teach, inter alia, a controller storing executable instructions in non-transitory memory that, when executed, cause the controller to: flow oil from the oil pump to an oil conduit of the electric motor; and flow oil from the oil conduit into the internal chamber via the plurality of holes responsive to a pressure of the oil conduit higher than a pressure of the internal chamber of the electric motor.
Claims 17-19 are allowable for their dependency on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834